SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [√] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [√] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Under Rule 14a-12 Andrea Electronics Corporation (Name of Person(s) Filing Proxy Statement, If Other Than the Registrant) Payment of filing fee (Check the appropriate box): [√]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transactions applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total Fee paid: N/A []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify thefiling for which the offsetting fee was paid previously.Identify the previous filingby registration statementnumber, or the Form or Schedule and thedate of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FRIDAY, AUGUST 8, 2008 On Friday, August 8, 2008, Andrea Electronics Corporation will hold its annual meeting of shareholders at La Quinta Inn & Suites Islip/MacArthur Airport, 10 Aero Road, Bohemia, New York.The meeting will begin at 2:00 p.m., local time.At the meeting, shareholders will consider and act on the following: 1. The election of five directors to hold office until the next annual meeting of shareholders; 2. The ratification of the selection of Marcum & Kliegman LLP as the Company’s independent registered public accountants for the year ending December 31, 2008; 3. Such other business as may properly come before the meeting. Note:As of the date of this notice, the board of directors is not aware of any other business to come before the meeting. Only shareholders of record as the close of business on July 8, 2008 are entitled to receive notice of the meeting and to vote at the meeting and any adjournment or postponement of the meeting. Please complete and sign the enclosed form of proxy, which is solicited by the Board of Directors, and mail it promptly in the enclosed envelope.The proxy will not be used if you attend the meeting and vote in person. BY ORDER OF THE BOARD OF DIRECTORS /s/ Douglas J. Andrea Douglas J. Andrea Chairman of the Board, President, Chief Executive Officer and Corporate Secretary Bohemia, New York July 16, IMPORTANT:The prompt return of proxies will save the Company the expense of further requests for proxies in order to ensure a quorum.A self-addressed envelope is enclosed for your convenience.No postage is required if mailed in the United States. ANDREA ELECTRONICS CORPORATION PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Andrea Electronics Corporation (“Andrea Electronics” or the “Company”) to be used at the 2008 annual meeting of shareholders of the Company.The annual meeting will be held at the La Quinta Inn & Suites Islip/MacArthur Airport, 10 Aero Road, Bohemia, New York on Friday, August 8, 2008 at 2:00 p.m., local time.This proxy statement and the enclosed proxy card are being first mailed on or about July 16, 2008 to shareholders of record. General Information about Voting Who Can Vote at the Meeting You are entitled to vote your Company common stock only if the records of the Company show that you held your shares as of the close of business on July 8, 2008.As of the close of business on July 8, 2008, a total of 59,861,193 shares of Andrea Electronics common stock were outstanding.Each share of common stock has one vote. Attending the Meeting If you are a beneficial owner of Company common stock held by a broker, bank or other nominee (i.e., in “street name”), you will need proof of ownership to be admitted to the meeting.A recent brokerage statement or letter from a bank or broker are examples of proof of ownership.If you want to vote your shares of Company common stock held in street name in person at the meeting, you will have to get a written proxy in your name from the broker, bank or other nominee who holds your shares. Vote Required The annual meeting will be held only if there is a quorum present.A quorum exists if a majority of the outstanding shares of common stock entitled to vote is represented at the meeting.If you return valid proxy instructions or attend the meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting.Broker non-votes also will be counted for purposes of determining the existence of a quorum.A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. Directors must be elected by a plurality of the votes cast by holders of common stock at the annual meeting.This means that the nominees receiving the greatest number of votes will be elected.Votes that are withheld and broker non-votes will have no effect on the election of directors.The affirmative vote of a majority of the votes cast by holders of common stock is required to approve the appointment of Marcum & Kliegman LLP as independent registered public accountants.Abstentions and broker non-votes will have no effect on these proposals. Voting by Proxy The board of directors of the Company is sending you this proxy statement for the purpose of requesting that you allow your shares of Company common stock to be represented at the annual meeting by the persons named in the enclosed proxy card.All shares of Company common stock represented at the annual meeting by properly executed and dated proxies will be voted according to the instructions indicated on the proxy card.If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors.The Board of Directors recommends a vote “FOR” each of the nominees for director and “FOR” ratification of Marcum & Kliegman LLP as independent registered public accountants. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their own best judgment to determine how to vote your shares.This includes a motion to adjourn or postpone the annual meeting in order to solicit additional proxies.If the annual meeting is postponed or adjourned, your Company common stock may be voted by the persons named in the proxy card on the new annual meeting date as well, unless you have revoked your proxy.The Company does not know of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the meeting.To revoke your proxy you must either advise the Secretary of the Company in writing before your Company common stock has been voted at the annual meeting, deliver a later dated proxy, or attend the meeting and vote your shares in person.Attendance at the annual meeting will not in itself constitute revocation of your proxy. If your Company common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted.Your broker, bank or other nominee may allow you to deliver your voting instructions via the telephone or the Internet.Please see the instruction form provided by your broker, bank or other nominee that accompanies this proxy statement.If you wish to change your voting instructions after you have returned your voting instruction form to your broker or bank, you must contact your broker or bank. Corporate Governance General Andrea Electronics periodically reviews its corporate governance policies and procedures to ensure that Andrea Electronics meets the highest standards of ethical conduct, reports results with accuracy and transparency and maintains full compliance with the laws, rules and regulations that govern Andrea Electronics’ operations.As part of this periodic corporate governance review, the Board of Directors reviews and adopts best corporate governance policies and practices for Andrea Electronics. Meetings of the Board of Directors The Company conducts business through meetings and activities of its Board of Directors and their committees.During the year ended December 31, 2007, the Board of Directors of the Company held 2 regular meetings.No incumbent director attended fewer than 75% of the total meetings of the Board of Directors and the committees on which he served during the year ended December 31, Committees of the Board of Directors The following table identifies our standing committees and their members.All members of each committee are independent in accordance with the listing standards of the Nasdaq Stock Market, Inc.Each committee, other than the Compensation Committee, operates under a written charter that is available in the Corporate Governance section of the Company’s website (www.andreaelectronics.com). Director Audit Committee Compensation Committee Nomination and Governance Committee Douglas J. Andrea Gary A. Jones X X X* Louis Libin X X X Joseph J. Migliozzi X* X X Jonathan D. Spaet X X* X Number of Meetings in fiscal 2007 4 1 1 *Denotes Chairperson Audit Committee.The Board of Directors has a separately-designated standing Audit Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended.The Audit Committee meets with management and Company financial personnel, as well as with the Company’s independent accountants, to consider the adequacy of the internal controls of the Company and the objectivity of the Company’s financial reporting.The Board of Directors has determined that Joseph J. Migliozzi is an audit committee financial expert under the rules of the Securities and Exchange Commission.The report of the audit committee required by the rules of the Securities and Exchange Commission is included in this proxy statement.See “Proposal 2–Ratification of Independent Registered Public Accountants–Report of the Audit Committee.” Compensation Committee.The Compensation Committee is responsible for making recommendations to the full Board of Directors on all matters regarding compensation and benefit programs.The Compensation Committee reviews all compensation components for the Company’s Chief Executive Officer and other highly compensated executive officers’ compensation including base salary, annual incentive, long-term incentives/equity, benefits and other perquisites.In general, the Compensation Committee considers the
